Citation Nr: 1107000	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in New 
Orleans, Louisiana.


FINDINGS OF FACT

1.  The appellant is service-connected for posttraumatic stress 
disorder (PTSD), bilateral hearing loss, type 2 diabetes 
mellitus, tinnitus, and peripheral neuropathy of the upper 
extremities.  The appellant's combined rating is 70 percent.

2. The evidence of record indicates that the appellant has four 
years of high school and has on-the-job training.  He has 
experience working as a certified trainer for the Kansas City 
Power and Light Company.  He last worked in 2007.

3.  The appellant's service-connected disabilities do not 
preclude him from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

A review of the claims folder indicates that after the appellant 
submitted his claim for a TDIU, the RO forwarded to him a TDIU-
specific VCAA letter.  Such a letter was sent in February 2008.  
A review of that letter indicates that it fully satisfied the 
duty to notify provisions.  The letter informed him of the 
evidence that was required to substantiate the claim for a TDIU 
and of his, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to such error has been overcome in this 
case by the following:  (1) based on the communications sent to 
the claimant over the course of this appeal, the claimant clearly 
has actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA has informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of the 
VCAA, which spelled out the requirements of the VCAA and what the 
VA would do to assist the appellant.  The VA informed the 
appellant that it would request records and other evidence, but 
that it was the appellant's responsibility to ensure that the VA 
received the records.  The appellant was told that he should 
inform the VA of any additional records or evidence necessary for 
his claim for a total disability rating.

The VA fulfilled its duty to assist.  In this instance, the VA 
obtained the appellant's available medical treatment records, 
including requesting any treatment records from the facilities 
the appellant had been treated, and those other records that the 
VA was made aware thereof.  The VA has also contacted the Social 
Security Administration to discover whether the appellant had 
submitted any type of claim for benefits, and if he had, a 
request for any records were asked therefor.  A negative response 
was received from the Social Security Administration.  The VA 
further wrote to the appellant's last employer, Kansas City Power 
and Light Company to discover whether the appellant had been 
medically retired from the company.  A negative response was also 
received from Kansas City Power and Light Company.  Given the 
foregoing, the Board finds that the RO has substantially complied 
with the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d) (West 2002 & Supp. 
2010).  In this instance, the appellant underwent multiple and 
various VA examinations in February 2008 and March 2008 in order 
to determine whether his service-connected disabilities prevented 
him from obtaining and maintaining gainful employment.  The 
results of those examinations have been included in the claims 
folder for review.  These reports involved a review of the claims 
folder by the requisite examiners and the results of actual 
testing of the appellant.  Therefore, the Board finds that these 
reports are adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially complied 
with the duty to obtain the requisite medical information 
necessary to make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help him 
obtain evidence but that it was up to the appellant to inform the 
VA of that evidence.  During the course of this appeal, the 
appellant has proffered documents and statements in support of 
his claim.  It seems clear that the VA has given the appellant 
every opportunity to express his opinions with respect to the 
issue now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

In this case, because each of the content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  Here, the appellant is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the appellant under the 
VCAA.  In essence, the appellant in this case has been notified 
as to the laws and regulations governing TDIU claims.  He has 
been advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would provide.  
He has been told what the VA would do to assist him with his 
claim and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or development.  
As such, the appellant's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, at 393 (1993).

The appellant has requested a total disability evaluation based 
on individual unemployability due to his service-connected 
disabilities.  The appellant is service-connected for PTSD, rated 
at 30 percent; bilateral hearing loss, rated at 20 percent;  type 
2 diabetes mellitus, rated at 20 percent; tinnitus, rated at 10 
percent; peripheral neuropathy of the right upper extremity, 
rated at 10 percent; and peripheral neuropathy of the left upper 
extremity, rated at 10 percent.  The appellant's combined 
disability rating is 70 percent.

The appellant contends that he is unable to maintain 
substantially gainful employment mainly as a result of the 
symptoms and manifestations produced by his service-connected 
disabilities.  He has repeatedly claimed that he retired from the 
Kansas City Power and Light Company because his hearing was so 
bad that he had become a safety hazard since he could not hear 
warnings.  

A TDIU may be assigned where the schedular rating for service-
connected disabilities is less than 100 percent when it is found 
that the service member's service-connected disabilities render 
him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement to a 
total compensation rating.  38 C.F.R. § 4.19 (2010).  Factors to 
be considered are the appellant's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 1 
Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 
216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2010), provide 
for a total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a) (2010), provide for a TDIU when, due to service-
connected disability, a service member is unable to secure or 
follow a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one disability 
rated 40 percent or more with additional disability sufficient to 
bring the combined disability rating to 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2010).  In exceptional circumstances, 
where the appellant does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon a 
showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).  A 
TDIU presupposes that the rating for the service-connected 
condition is less than 100 percent, and only asks for TDIU 
because of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In 
evaluating a service member's employability, the Board cannot 
overlook the level of education he completed, his professional 
training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2010).

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).  
Generally, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

Pursuant to 38 C.F.R. § 4.16(b) (2010), when a claimant is unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating set 
forth in 38 C.F.R. § 4.16(a) (2010), such case shall be submitted 
for extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2010).  In the present case, the appellant does not meet 
the threshold for schedular consideration since the appellant has 
been assigned a 40 percent disability rating for any of 
disabilities even though his combined disability rating is 70 
percent.

The record reflects that the appellant has completed four years 
of high school and worked for the Kansas City Power and Light 
Company for thirty years.  He retired from the company in 2007; 
said retirement was not for medical purposes.  Per the appellant, 
when he was working for the Kansas City Power and Light Company 
he was an instructor.  There is no evidence that he ever received 
specific vocational rehabilitation training or any other 
specialized training.

The appellant has asserted that the reason why he retired was 
because of his service-connected bilateral hearing loss.  He 
stated that he was worried that other people on the job would be 
injured because of his lack of hearing.  He has also claimed that 
he was unable to take the continued stress, and was having 
difficulty concentrating and being around others.  He associates 
these behavioral shortcomings with his PTSD.  

As noted above, the appellant underwent a number of VA 
examinations in February and March 2008 to discover the severity 
of his service-connected disabilities.  A psychiatric examination 
was accomplished and it was recognized that the appellant had 
difficulty with others and was socially isolated.  He further 
showed manifestations of depression, anxiety, and hyperarousal.  
However, the examiner did not conclude that the appellant was 
unable to obtain and maintain some type of employment 
commensurate with his training and experience.

An examination was also performed with respect to the appellant's 
peripheral neuropathy of his upper extremities.  Although the 
appellant was reported to have some numbness and tingling in the 
upper extremities, such symptoms were reported as being stable.  
While the examiner indicated that the condition would have a 
significant effect on his occupational endeavors, the examiner 
did not state or insinuate that the condition would prohibit the 
appellant from sedentary employment.  

With respect to the appellant's diabetes mellitus, it was noted 
that the disease was stable and controlled through medication.  
Although the examiner wrote that the diabetes mellitus could 
cause increased absenteeism from work, because the diabetes was 
controlled, the disability itself would not prevent the appellant 
from working.  

Finally, concerning the appellant's tinnitus and bilateral 
hearing loss, when examined in March of 2008, the examination 
results basically mirrored previous findings.  Nothing in the 
findings suggested or insinuated that the appellant was unable to 
work.  Although the appellant might be suffering from severe 
hearing loss at the upper spectrum, such a condition would not 
prohibit the appellant from being employed at a position that his 
hearing loss would not endanger others.  

Also as reported above, the appellant's medical treatment records 
have been obtained and included in the claims folder for review.  
None of these records contain a recommendation from a health care 
provider that the appellant not seek employment.  None of the 
records endorse the appellant's contentions that he is unable to 
work.  None of the records insinuate that the appellant is unable 
to perform a full range of sedentary work activity.

It is noted that there are no private or governmental medical 
opinions contained in the medical records that would support the 
appellant's assertions that he is unable to work as a result of 
his service-connected disabilities.  There are only the 
statements provided by the appellant himself.  

The appellant's physical problems, symptoms, and manifestations, 
which are referenced in the VA records, undoubtedly compromise 
the range of jobs available to him at some exertional levels.  
Yet, it is relevant to note that none of the various VA medical 
care providers have opined that the appellant's service-connected 
disabilities would preclude employability.  The Board would 
further note that the VA psychiatric notes accomplished after the 
VA psychiatric examination in March 2008 suggest that the 
appellant's PTSD symptoms and manifestations had become less 
disabling.  In fact, the more recent medical examinations 
consistently suggest that the appellant is "employable."  
Moreover, the medical treatment records along with the recent VA 
examination reports indicate that the service-connected 
disabilities are stable and well-controlled, and do not appear to 
require additional or extraordinary care that would prevent the 
appellant from working at a desk.

With regard to these pieces of medical evidence, the Board must 
weigh the credibility and probative value of the medical 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not 
error for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

Here, although the appellant contends that his service-connected 
disabilities render him to be unable to be employed, the Board 
finds substantial probative weight against the claim in the 
recent VA examinations versus the statements made by the 
appellant.  The Court in Van Hoose v. Brown, 4 Vet. App. 361 
(1993) held that for an appellant to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor that takes his case outside the norm.  
See also 38 C.F.R. §§ 4.1, 4.15 (2010).  The fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating that is assigned is recognition 
that the impairment makes it difficult to obtain and keep 
employment.  The question is whether the appellant is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2010).  Marginal employment is not to 
be considered substantially gainful employment.  Factors to be 
considered, however, will include the service member's employment 
history, educational attainment, and vocational experience.  38 
C.F.R. § 4.16 (2010).

In determining whether a TDIU is warranted, the VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the claim, 
in which case an increased rating must be denied.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When evaluating the appellant's service-connected 
disabilities in toto and their effect on his ability to obtain 
and maintain gainful employment, the Board is mindful that when 
it is not possible to separate the effects of the service- 
connected condition from a non-service connected condition, 38 
C.F.R. § 3.102 (2010) [which requires that reasonable doubt be 
resolved in the appellant's favor] dictates that such signs and 
symptoms be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

The determinative medical evidence as discussed herein supports 
the proposition that the appellant is not unemployable solely due 
to his service-connected disabilities.  Viewed objectively, it 
preponderates against the claim.  In this case the relevant 
criterion of 38 C.F.R. 4.16 (2010) provides that a TDIU claimant 
be unable to secure and follow a substantially gainful occupation 
on account of service-connected disabilities.  However, the 
weight of the evidence shows the unemployability, if present, is 
more likely the result of the appellant's lack of interest in 
working because the medical evidence does show that the appellant 
could perform sedentary duties, if he so desired.  See, for 
example, Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).

The RO has not submitted the appellant's case to the Director of 
the Compensation and Pension Service for consideration of an 
extraschedular evaluation.  In this case, the evidence does not 
require such submission.  A clear preponderance of the evidence 
is against a finding that the appellant is unable to follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  See 38 C.F.R. § 4.16(a) (2010).  Because 
the evidence does not show that service-connected disabilities 
render him unemployable, there is no basis to support an 
extraschedular TDIU rating.  The benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim for a TDIU.  See Gilbert, supra.  The 
appellant's claim is denied.

ORDER

Entitlement to a TDIU is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


